Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.



Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson (US 20150009927 A1) in view of Saito (US 20190132079 A1).

2b. Summary of the Cited Prior Art
Larsson discloses a method for determining transmission transport block size in a wireless network (Fig 1-20).


2c. Claim Analysis
Regarding Claim 1, Larsson discloses:
A method for determining a transport block size (TBS), the method performed by a wireless device and comprising
[(Larsson discloses a method for determining transmission transport block size in a wireless network, see:
[Abstract] A method in a user equipment (121) for determining a transport block size is provided.  The transport block size is used by the user equipment (121) in receiving downlink data transmissions from a network node (110) on an enhanced Control CHannel, eCCH.  The user equipment (121) and the network node (110) are comprised in a telecommunications system (100).  The user equipment (121) has access to a table of predetermined transport block sizes.  The user equipment (121) may calculate an indicator N.sub.PRB based on the total number of PRBs allocated to the downlink data transmission N.sub.PRB, and based on an PRB offset value O.sub.PRB or a PRB adjustment factor APRB.  Then, the user equipment (121) may determine the transport block size from the table of predetermined transport block sizes based on at least the calculated indicator N.sub.PRB.  A user equipment, a method in network node and a network node are also provided. 
[0060] FIG. 6 shows a modulation and TBS index table (MCS table) for LTE PDSCH, 

	Fig 1-20)]:
	determining a number of resource elements (REs) within a slot
	[(Larsson discloses frame and slot arrangement comprising resource block (RB) and resource element (RE), see:
[0005] A basic unit of transmission in LTE is a Resource Block (RB) which in its most common configuration comprises 12 subcarriers and 7 OFDM symbols in one time slot.  A unit of one subcarrier and 1 OFDM symbol is referred to as a resource element (RE), as shown in FIG. 1.  Thus, an RB comprises 84 REs. 
	Fig 1-4)];
calculating a value related to the TBS, based on the determined number of REs and a code rate
[(Larsson discloses determining TBS based on a plurality of parameters including MCS and code rate, see:
[0098] In this optional action, the user equipment 121 may determine a condition.  The presence of the condition triggers the calculating of an indicator, e.g. the indicator N.sub.PRB described in Action 1703.  In other words, the user equipment 121 may determine a condition to trigger the calculation of a modulated transport block size.  This means that the user equipment 121 may determine a condition, a presence of said condition triggering the calculating of the indicator N.sub.PRB. 
[0110] In this action, the user equipment 121 calculates an indicator N.sub.PRB 
based on the total number of PRBs allocated to the downlink data transmission 
N'.sub.PRB, and based on an PRB offset value O.sub.PRB or a PRB adjustment factor A.sub.PRB.  This is performed in order to achieve a more suitable indicator than total number of PRBs allocated to the downlink data transmission N'.sub.PRB in the actual TBS determination.  It should be noted that the calculation of the indicator N.sub.PRB may be considered as determining or obtaining the indicator N.sub.PRB. 
[0052] When the actual number of OFDM symbols for the downlink data transmissions on an eCCH deviates from the assumed 11 OFDM symbols, the number of suitable modulation and coding schemes (MCSs) generating suitable codes for the downlink data transmissions will be significantly smaller.  By including a PRB offset value O.sub.PRB, or PRB adjustment factor A.sub.PRB, in the determining of the transport block size as described above, the user equipment avoids unsuitable modulation and coding schemes.  This enables a better scheduling of the downlink data transmissions on the eCCH, since unsuitable code rates, which e.g. may cause the downlink data transmissions to fail and be in need of being retransmitted, is avoided. 
	Fig 17, Steps 1701-1704; see also Fig 18)];
comparing the calculated value with a pre-determined threshold value
[(Larsson discloses
[0131] It should also be noted that this calculation may be applied when the N'.sub.PRB value is greater than the PRB threshold value, T.sub.PRB. This means that, in some embodiments, the calculating which applies a PRB adjustment factor A.sub.PRB in the determination of the transport block size is performed if N'.sub.PRB is larger than a physical resource block threshold T.sub.PRB. This may advantageously be used in order to reach certain peak rates. For instance, the PRB adjustment factor 
Action 1704 
	Fig 17, Step 1704; see also Fig 13-15 and 18)];
determining the TBS according to the comparison
[(Larsson discloses determining the TBS based on comparing with thresholds, see:
[0131] It should also be noted that this calculation may be applied when the N'.sub.PRB value is greater than the PRB threshold value, T.sub.PRB. This means that, in some embodiments, the calculating which applies a PRB adjustment factor A.sub.PRB in the determination of the transport block size is performed if N'.sub.PRB is larger than a physical resource block threshold T.sub.PRB.
[0132] In this action, the user equipment 121 determines the transport block size from the table of predetermined transport block sizes based on at least the calculated indicator N.sub.PRB. 
	Fig 17, Step 1704; see also Fig 13-15 and 18)];
	wherein if the calculated value is smaller than or equal to the pre-determined threshold value, the TBS is determined using a predetermined table
	[(Larsson discloses determining TBS based on threshold or indicator values, see:
[Abstract] A method in a user equipment (121) for determining a transport block size is provided.  The transport block size is used by the user equipment (121) in receiving downlink data transmissions from a network node (110) on an enhanced Control CHannel, eCCH.  The user equipment (121) and the network node (110) are comprised in a telecommunications system (100).  The user equipment (121) has access to a table of predetermined transport block sizes.  The user equipment (121) may calculate an indicator N.sub.PRB based on the total number of PRBs allocated to the downlink data transmission N.sub.PRB, and based on an PRB offset value O.sub.PRB or a PRB adjustment factor APRB.  Then, the user equipment (121) may determine the transport block size from the table of predetermined transport block sizes based on at least the calculated indicator N.sub.PRB.  A user equipment, a method in network node and a network node are also provided. 
[0028] The specific TBSs for different number of allocated radio blocks are defined and listed for the single layer transmission case in the TBS table 7.1.7.2.1-1, i.e. a large 27.times.110 table, in the standard specification 3GPP TS 36.213 "Physical Layer Procedures".  However, these TBSs are designed to achieve spectral efficiencies matching the CQI messages.  More specifically, the TBSs are selected to achieve the spectral efficiencies shown in the table of FIG. 7. 
[0048] According to a first aspect of embodiments herein, the object is achieved by a method in a user equipment for determining a transport block size.  The transport block size is used by the user equipment in receiving downlink data transmissions from a network node on an enhanced Control CHannel, eCCH.  The user equipment and the network node are comprised in a telecommunications system.  The user equipment has access to a table of predetermined transport block sizes.  The user equipment calculates an indicator N.sub.PRB based on the total number of PRBs allocated to the downlink data transmission N'.sub.PRB, and based on an PRB offset value O.sub.PRB or a PRB adjustment factor A.sub.PRB.  Then, the user equipment determines the transport block size from the table of predetermined transport block sizes based on at least the calculated indicator N.sub.PRB. 
 	[0132] In this action, the user equipment 121 determines the transport block size from the table of predetermined transport block sizes based on at least the calculated indicator N.sub.PRB. 
Fig 17, Steps 1701-1704; see also Fig 13-15 and 18)].
	Larsson discloses using a plurality of tables for TBS, but not explicitly.
	However, Saito discloses:
the TBS is determined using a predetermined table
[(Saito discloses TBS mapping tables, see:
[0020] FIG. 6 is a diagram to show an example of a conversion table for TBSs in 
a plurality of layers; 
[0050] FIG. 6 is a diagram to show an example of a TBS conversion table for use in multi-layer transmission.  As shown in FIG. 6, the TBS when a DL/UL data channel is transmitted in one layer and the TBS when a DL/UL data channel is transmitted in two layers are associated with each other.  For example, if the TBS determined in the above-described fashion is "1928," when the DL/UL data channel is transmitted in two layers, the TBS is converted to "3880." 
	Fig 6; see also Fig 7-15B)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Larsson’s method for determining transmission transport block size in a wireless network with Saito’s method 


Regarding Claim 2, Larsson discloses:
wherein if the calculated value is greater than the pre-determined threshold value, the TBS is determined using a mathematical function,	wherein the mathematical function includes quantizing the calculated value
[(see:
[0114] In this case, if the transport block is transmitted in DwPTS of the special subframe in the frame structure, then the indicator N.sub.PRB may be calculated using the equation (Eq.  1) below: 
			
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

[0134] In this case, if the transport block is transmitted in DwPTS of the special subframe in the frame structure, then the transport block size is determined by using the indicator N.sub.PRB is calculated using the equation Eq.  1 in Action 1703 as the column indicator in the table of predetermined transport block sizes, e.g. the transport block size table 7.1.7.2.1-1 in the in the standard specification 3GPP TS 36.213 "Physical Layer Procedures". 
	[0135] Otherwise, in this case, the transport block size is determined by using the indicator N.sub.PRB that is calculated using the equation Eq.  2 in Action 1703 as the column indicator in the table of predetermined transport block sizes, e.g. the transport block size table 7.1.7.2.1-1 in the in the standard specification 3GPP TS 36.213 "Physical Layer Procedures". 
Fig 17, Steps 1701-1705; see also Fig 13-15 and 18)].


Regarding Claim 3, Larsson discloses:
wherein the mathematical function includes a ceiling function
[(see the max function for ceiling:
[0080] Here, however, if the transport block is transmitted in DwPTS of the TDD 
special subframe in the frame structure, the TBS is instead determined by the 
UE by using 
			
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Fig 17, Steps 1701-1705; see also Fig 13-15 and 18)].

Regarding Claim 4, Larsson discloses:
further comprising quantizing the calculated value
[(see Fig 5-7, all table values are quantized within rages)].

Regarding Claim 5, Larsson discloses:
wherein the value related to the TBS is calculated in further consideration of a modulation order and a number of layers
[(see:
Based on the CQI message from a UE, a network node may choose the best MCS to transmit data on the PDSCH.  The MCS information is conveyed to the selected UE in a 5-bit "modulation and coding scheme" field (I.sub.MCS) of the DCI, as shown in the MCS table of FIG. 6.  The MCS field I.sub.MCS signals to the UE both the modulation Q.sub.m and the transport block size (TBS) index I.sub.TBS.  In conjunction with the total number of allocated RBs, the TBS index I.sub.TBS further determines the exact transport block size used in the PDSCH transmission.  The last three MCS entries are for HARQ retransmissions and, hence, the TBS remains the same as the original transmission. 
	Fig 17, Steps 1701-1705; see also Fig 13-15 and 18)].

Regarding Claim 6, Larsson discloses:
Wherein the number of resource elements (REs) is determined except for REs for a reference signal
[(see:
[0005] A basic unit of transmission in LTE is a Resource Block (RB) which in its most common configuration comprises 12 subcarriers and 7 OFDM symbols in one time slot.  A unit of one subcarrier and 1 OFDM symbol is referred to as a resource element (RE), as shown in FIG. 1.  Thus, an RB comprises 84 REs. 
	Fig 1-4)].

Regarding Claim 7, Larsson discloses:

[(see:
[0010] The dynamic scheduling information is communicated to the UEs via a Physical Downlink Control CHannel (PDCCH) transmitted in the control region.  After successful decoding of a PDCCH, the UE performs reception of the Physical Downlink Shared CHannel (PDSCH) or transmission of the Physical Uplink Shared CHannel (PUSCH) according to a pre-determined timing specified in the LTE specification. 
	Fig 17, Steps 1701-1705; see also Fig 13-15 and 18)].

Regarding Claims 8-13, the claims disclose similar features as of Claims 1-6, and are rejected based on the same rationales of Claims 1-6.

Regarding Claim 14, Larsson discloses:
wherein the calculating of the value related to the TBS includes:
	scaling the value related to the TBS with a scaling factor
	[(see the scaling factor 0.75:
[0114] In this case, if the transport block is transmitted in DwPTS of the special subframe in the frame structure, then the indicator N.sub.PRB may be calculated using the equation (Eq.  1) below: 
			
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Fig 17, Steps 1701-1705; see also Fig 13-15 and 18)].

Regarding Claim 15, Larsson discloses:
wherein the scaling factor is determined based on downlink control information (DCI)
[(see:
[0018] The PDCCH is used to carry Downlink Control Information (DCI), such as, e.g. scheduling decisions and power-control commands.  More specifically, the DCI comprises: 
[0019] Downlink scheduling assignments.  These may comprise PDSCH resource indication, transport format, hybrid-ARQ information, and control information related to spatial multiplexing (if applicable).  A downlink scheduling assignment also comprises a command for power control of the PUCCH used for transmission of hybrid-ARQ acknowledgements in response to downlink scheduling assignments.  
[0020] Uplink scheduling grants.  These comprise PUSCH resource indication, transport format, and hybrid-ARQ-related information.  An uplink scheduling grant also comprises a command for power control of the PUSCH.  
Fig 17, Steps 1701-1705; see also Fig 13-15 and 18)].

Regarding Claim 16, Larsson discloses:
wherein the DCI includes information on the scaling factor
[(see:
[0018] The PDCCH is used to carry Downlink Control Information (DCI), such as, e.g. scheduling decisions and power-control commands.  More specifically, the DCI comprises: 

[0020] Uplink scheduling grants.  These comprise PUSCH resource indication, transport format, and hybrid-ARQ-related information.  An uplink scheduling grant also comprises a command for power control of the PUSCH.  
Fig 17, Steps 1701-1705; see also Fig 13-15 and 18)].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-31823182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JUNG LIU/Primary Examiner, Art Unit 2473